DETAILED ACTION
	In Reply filed on 13 August 2021, claims 11-19 and 21-22 are pending. No claim is currently amended. Claims 1-9 and 20 are previously withdrawn, and claim 10 is currently canceled. Claim 15 is currently amended, and claim 22 is newly added. Claims 11-19 and 21-22 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al. (US 20170197362 A1, hereinafter Butcher).
Regarding claim 11, Butcher teaches a method of manufacturing and post-processing a part (abstract), and the method comprises:
growing a blank by an additive layer manufacturing process with a build material (¶ [0007]: a method of making a part including a solid portion with an internal passage includes building the part using an additive manufacturing process that builds the part on a layer-by-layer basis), 
the blank (part 10) comprising a part (solid portion 14), a tool (core 12), and a connection member (material 18, semi-sintered or un-sintered material positioned between the part 10 and core 12) connecting the tool to the part (step 530: detaching the solid core from the part), wherein the part, the tool and the connection member are integrally formed by the additive layer manufacturing process (collectively, step 506) as a single piece of the build material (¶ [0007]: Material that is not fused, either semi-sintered or un-sintered, is positioned 
breaking or cutting the connection member to disconnect the tool from the part (¶ [0075]: step 530; FIGURE 9), 
after the tool (core 12) has been disconnected from the part (step 530), using the tool to mechanically remove surface build material from the surface of the part (steps from 532 to 536) (¶ [0075]: step 530 includes detaching the core from the part, step 532 includes shearing the material between the solid portion and the core with the shearing feature, step 534 includes extracting the core from the part, step 536 includes removing the material between the solid portion and the core from the part; FIGURE 9), wherein:
the part has a feature with an interior surface (surface of internal passage 16; FIGURE 1);
the tool is grown inside the feature (core 12 is grown in the internal passage 16; FIGURE 1);
the surface build material is removed from the interior surface of the feature by the tool (¶ [0075]: steps from 532 to 536; FIGURE 9);
the tool extends to a tool tip at a distal end of the tool (searing portion 22 of core 12 extends in the internal passage 16 with a distal end; FIGURES 1, 2);

the tool tip is moved into contact with the interior surface of the feature to remove the surface build material from the interior surface of the feature (¶ [0031]: shearing feature 22 actively removes material 18 from internal passage 16 by coming into contact with material 18 and shearing at least a portion of material 18, and shearing feature 22 imparts a localized shearing action on material 18, thereby separating weak inter-particle bonds in material 18, which causes material 18 to be shorn away from internal passage 16; ¶ [0075]: steps from 532 to 536; FIGURE 9).
Here, although Butcher does not explicitly disclose a connection member, Butcher teaches that material 18 which is semi-sintered or left un-sintered (i.e., in powder form, without significant inter-particle attachment) is placed within internal passage 16 between solid core 12 and solid portion 14 ([0025]; FIGURE 1), and that core 12 is detached from part 10 (¶ [0075]: step 530; FIGURE 9). Thus, when the core 12 is detached from part 10, it is obvious that the material 18 (i.e., a connection member) connects the tool (core 12) to the part (solid portion 14) and integrally formed. 
Regarding claim 12, Butcher teaches that the tool is grown with a clearance between the tool and the interior surface of the feature so that no part of the tool is grown in contact with the interior surface of the feature (¶ [0029]: a width of solid core 12, shown as helical diameter D1, is greater than thickness TSC of solid core 12 but less than diameter DIP of internal passage 16, and in further embodiments, the shape of solid 
Regarding claim 13, Butcher teaches that the tool has a first portion (attachment feature 20) which is grown outside the feature and a second portion (searing portion 22) which is grown inside the feature, and the surface build material (material 18) is removed from the interior surface of the feature by the second portion of the tool (¶ [0024]; ¶ [0031]: attachment feature 20 is formed on solid core 12 during an additive manufacturing build process, and attachment feature 20 is configured to receive tooling for attaching with solid core 12; ¶ [0031]: once solid core 12 is detached from material 18, shearing feature 22 shears material 18 from internal passage 16 and actively removes material 18 from internal passage 16 by coming into contact with material 18 and shearing at least a portion of material 18, and shearing feature 22 imparts a localized shearing action on material 18, thereby separating weak inter-particle bonds in material 18, which causes material 18 to be shorn away from internal passage 16; FIGURE 1).
 Regarding claim 14, Butcher teach that the tool (core 12) is grown with a clearance between the tool tip and the interior surface of the feature, so that the tool tip is not grown in contact with the interior surface of the feature (see the paragraphs regarding claim 12 above).
Regarding claim 15, Butcher teaches that the surface build material is mechanically removed from the surface of the part by moving the tool, for instance by rotating and/or reciprocating the tool (¶ [0031]: once tooling is engaged to attachment feature 20, at least one of a tensile, compressive, vibratory, or torsional force is applied shearing feature 22 shears material 18 from internal passage 16 and actively removes material 18 from internal passage 16 by coming into contact with material 18 and shearing at least a portion of material 18, and shearing feature 22 imparts a localized shearing action on material 18, thereby separating weak inter-particle bonds in material 18, which causes material 18 to be shorn away from internal passage 16).
Regarding claim 16, Butcher teaches that the tool comprises a shaft with a helical recess on its outer surface which is rotated to transport the surface build material by an auguring action after the surface build material has been removed by the tool from the surface of the part (¶ [0030]: solid core 12 includes shearing portion 22 which includes a helix with a radial shape of a circle that is twisted about major axis Am in this embodiment, and in various other embodiments, shearing portion 22 can be a helix with a radial shape (i.e., a silhouette perimeter shape projected along major axis Am) of an oval, square, or triangle, as well as include varying degrees of twist for example, and a pitch of shearing feature 22 can be constant or can vary along Am and can have any suitable value; ¶ [0031]: once tooling is engaged to attachment feature 20, at least one of a tensile, compressive, vibratory, or torsional force is applied to solid core 12 at attachment feature 20 to detach solid core 12 from material 18, and once solid core 12 is detached from material 18, shearing feature 22 shears material 18 from internal passage 16 and actively removes material 18 from internal passage 16 by coming into contact with material 18 and shearing at least a portion of material 18, and shearing feature 22 imparts a localized shearing action on material 18, thereby separating weak 
Regarding claim 17, Butcher teaches that the blank is grown by forming a series of layers of the build material (¶ [0007]: a method of making a part including a solid portion with an internal passage includes building the part using an additive manufacturing process that builds the part on a layer-by-layer basis); 
selectively coalescing the build material layer-by-layer during the formation of the series of layers so that at least some of the layers have a first area of coalesced build material (fused solid portion 14 and/or fused solid core 12 of the part 10), a second area of un-coalesced build material (un-sintered build material 18), and semi-coalesced build material (conglomerated or semi-sintered build material 18) between the first and second areas (¶ [0024]; ¶ [0004]: in some metal additive manufacturing processes, such as electron beam melting (“EBM”), conglomerated powder can build up inside internal passages of the additive manufactured parts, and this extra conglomerated powder in the part therefore must be removed in order for the internal passages of the additively manufactured part to be finished to desired specifications; of note, it is intrinsic that when electron beam is selectively irradiated into a build powder bed to form a part (i.e., coalesced portion) with an internal passage (i.e., un-coalesced portion), conglomerated powders (i.e., semi-coalesced portion) is formed therebetween; FIGURE 1); and 
removing the un-coalesced build material (a portion of build material 18 which is easily removed by pulling out core 12 having shearing feature 22 without additional shearing) to leave the coalesced build material and the semi-coalesced material which shearing feature 22 shears material 18 from internal passage 16 and actively removes material 18 from internal passage 16 by coming into contact with material 18 and shearing at least a portion of material 18 (i.e., removing the uncoalesced build material at first), and shearing feature 22 imparts a localized shearing action on material 18, thereby separating weak inter-particle bonds in material 18 (i.e., conglomerated or semi-sintered build material attached on the part 14), which causes material 18 to be shorn away from internal passage 16.
Regarding claims 18 and 19, Butcher teaches all the claimed limitations as shown in the paragraphs regarding claim 17 above, and further teach that the build material is in the form of a metallic powder (¶ [0025]: additively manufactured part 10 can be built from powdered material such as a nickel superalloy, aluminum alloy, titanium alloy, steel alloy, cobalt alloy, or other suitable metal). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Butcher as applied to claim 11 above, and further in view of Eriksson et al. (EP 3,028,839 A1, hereinafter Eriksson).
Regarding claim 21, Butcher as applied to claim 11 teaches all the claimed limitations but does not specifically teach that the feature (i.e., internal passage 16) is a 
Eriksson teaches a method and a laser sintering device for manufacturing an object (abstract). Initially, an article 13 is laser sintered, and the article 13 comprises an object component 19 and a tool component 20, whereby the object component 19 and the tool component 20 are jointly laser sintered, and the tool component 20 is laser sintered in a way such that the tool component 20 is adapted for post machining the object component 19, and thereafter, the object component 19 is post machined using the tool component 20, wherewith the object is obtained (abstract). As one of the different embodiments of object components 19 and tool components 20, object component 19 comprises different machinable portions 31a-31e which can be machined, i.e. the machinable portions 31a-31e are capable of being machined by machining techniques such as milling, grinding, drilling, etc., for the purpose of shaping/profiling the machinable portions 31a-31e, such that the desired object is obtained from the object component 19 after machining the object component 19 (¶ [0035]; FIGURES 2a-c). The tool component 20 is construed to be a part of the article 13 that comprises a machining tool that is usable for post machining the object component 19 based on a predefined object profile for the purpose of obtaining the desired object from the object component 19 (¶ [0035]; FIGURES 2a-c). Here, the object component 19 has a feature with an interior surface comprising a base 31c and a sidewall 31b and 31c, and the surface build material is removed from the base by the tool (i.e., being machined by machining techniques such as milling, grinding, drilling, 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to apply Butcher’s method (i.e., removing conglomerated powders from the internal passage of an object using an integrally formed tool therein) to form an object having a blind hole of internal passage as taught by Eriksson in order to yield known results or a reasonable expectation of successful results of manufacturing a 3D object with a blind internal feature in the desired profile without conglomerated or semi-coalesced build material attached on the internal feature (derived from ¶ [0035] of Eriksson).

Allowable Subject Matter
Claim 22 is allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 22, Butcher teaches all the claimed limitations as commonly recited in claim 11 (see above the paragraphs regarding claim 11) but does not specifically teach that the connection member is NOT located within the feature. 
Eriksson, Ford (GB 2,517,490 B), Twelves, JR. et al. (US 20170197284 A1), or Butcher (US 20170095888 A1) does not specifically teach the limitation. 
As being taught by Butcher, the unsintered or semi-sintered material (connection member) filled between the tool and the part can prevent the tool from freely moving from the part during the manufacturing process.  Thus, the connection member which is not located within the feature (i.e., which requires additional sintering of the material 
Moreover, although rearranging the position of the connection member does not yield functional difference, it would need to modify the operation of the device (e.g., additional sintering of the material to make the connection member beyond the feature) 
	Therefore, Butcher in view of the above references would not teach all the claimed limitations and the motivation to combine. Thus, claim 22 is allowed. 

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Reply on 08/13/2021, with respect to the rejection(s) of claim 11 under 35 USC 103 (Butcher in view of Ford) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made solely with Butcher.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744